            Case 5:19-cv-01121-PRW Document 17 Filed 01/07/21 Page 1 of 9




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF OKLAHOMA


CAROLYN S. FRAZIER,                             )
                                                )
                     Plaintiff,                 )
                                                )
v.                                              )        Case No. CIV-19-01121-PRW
                                                )
HUMANA WISCONSIN HEALTH                         )
ORGANIZATION INSURANCE                          )
CORP. d/b/a HUMANA GOLD PLUS                    )
(HMO) and ALAN SALINAS,                         )
                                                )
                     Defendants.                )

                                              ORDER

          On January 2, 2020, Plaintiff filed a Motion to Remand (Dkt. 6) pursuant to 28

U.S.C. § 1447(c). For the reasons outlined below, the Court GRANTS the Motion to

Remand (Dkt. 6) and remands the case.

                                          Background

          Plaintiff sued Defendants Humana Wisconsin Health Organization Insurance

Corporation and Alan Salinas in state court for “false representations, concealment and

deceit” under state law. 1 Plaintiff alleges that Mr. Salinas tried to sell her a Humana

Medicare Advantage plan and, after failing to do so, asked Plaintiff “to sign a form in order

to verify that he had met with her for a sales presentation” so that his employer could

“verify the number of sales he was attempting each week.” 2 About eight months later,


1
    Pl.’s Pet. (Dkt. 1-1) ¶¶ 14–15, at 4–5.
2
    Id. ¶ 6, at 2.

                                                1
            Case 5:19-cv-01121-PRW Document 17 Filed 01/07/21 Page 2 of 9




Plaintiff learned that her previous Medicare supplemental insurance had been replaced with

Humana Medicare Advantage (MA) plan. 3 Plaintiff thus alleges that Defendants replaced

her insurance coverage without her consent. 4 Plaintiff alleges this caused her “physical

injury, pain and discomfort, emotional distress, anxiety, embarrassment and delays,

improper interference with her proper medical care, the lost premiums paid in 2018 for her

Medicare supplement policy and other consequential damages.” 5 Plaintiff does not seek

recovery of “any retroactive payment of benefits” under the Humana MA plan, as she

asserts that “there are no unpaid benefits involved in these damages that resulted from the

Defendant’s [sic] false representations, concealment and deceit.” 6 In keeping with section

2008(A)(2) of the Oklahoma Pleading Code, 7 Plaintiff prays for “damages, both

compensatory damages and punitive damages,” in an amount that “is in excess of the

amount required for diversity jurisdiction pursuant to § 1332 of Title 28 of the United States

Code. 8




3
    Id. ¶ 7, at 3.
4
    Id.
5
    Id. ¶ 15, at 5.
6
    Id. ¶16, at 5.
7
 See Okla. Stat. tit. 12, § 2008(A)(2) (Supp. 2019) (“Every pleading demanding relief for
damages in money in excess of the amount required for diversity jurisdiction pursuant to
Section 1332 of Title 28 of the United States Code shall, without demanding any specific
amount of money, set forth only that the amount sought as damages is in excess of the
amount required for diversity jurisdiction pursuant to Section 1332 of Title 28 of the United
States Code, except in actions sounding in contract.”).
8
    Pl.’s Pet. (Dkt. 1-1) at 5.

                                              2
           Case 5:19-cv-01121-PRW Document 17 Filed 01/07/21 Page 3 of 9




         Defendants removed the case to federal court, asserting that “[t]his Court has federal

question jurisdiction over the matter pursuant to 28 U.S.C § 1331” and that “Plaintiff’s

claims are preempted by 42 U.S.C. § 1395w-26(b)(3), which states in part, ‘[t]he standards

established under this part shall supersede any State law or regulation . . . with respect to

MA plans which are offered by MA organizations under this part.’” 9

         Plaintiff has now filed a Motion to Remand (Dkt. 6). Defendants responded (Dkt.

8), and Plaintiff replied (Dkt. 12).

                                         Governing Law

         A federal district court must remand any removed case over which it lacks subject

matter jurisdiction. 10 The burden rests on the removing party invoking the court’s

jurisdiction to demonstrate that the action was properly removed. 11 Because federal courts

are “limited tribunals,” there is a presumption against jurisdiction over removed cases. 12

         Under 28 U.S.C. § 1331, federal district court have subject matter jurisdiction over

“all civil actions arising under the Constitution, laws, or treaties of the United States.” 13

“For a case to arise under federal law within the meaning of § 1331, the plaintiff’s ‘well-

pleaded complaint’ must establish one of two things: ‘either that federal law creates the


9
    Defs.’ Notice of Removal (Dkt. 1) ¶ 3, at 2 (alteration and ellipses in original).
10
     28 U.S.C. § 1447(c) (2012).
11
  Dutcher v. Matheson, 733 F.3d 980, 985 (10th Cir. 2013) (citing United States ex rel.
Hafter v. Spectrum Emergency Care, Inc., 190 F.3d 1156, 1160 (10th Cir. 1999)); Town of
Freedom v. Muskogee Bridge Co., 466 F. Supp. 75, 77 (W.D. Okla. 1978).
12
  Bd. of Cnty. Comm’rs v. Suncor Energy (U.S.A.) Inc., 965 F.3d 792, 814 (10th Cir. 2020)
(quoting Pritchett v. Off. Depot, Inc., 420 F.3d 1090, 1094–95 (10th Cir. 2005)).
13
     28 U.S.C. § 1331 (2012).

                                                3
           Case 5:19-cv-01121-PRW Document 17 Filed 01/07/21 Page 4 of 9




cause of action or that the plaintiff’s right to relief necessarily depends on resolution of a

substantial question of federal law.’” 14 The Tenth Circuit has described this “well-pleaded

complaint rule” as follows:

                 The well-pleaded complaint rule makes the plaintiff the “master” of
         his claim. The plaintiff can elect the judicial forum—state or federal—based
         on how he drafts his complaint. Although he “may not circumvent federal
         jurisdiction by omitted federal issues that are essential to his . . . claim,” he
         can nevertheless “avoid federal jurisdiction by exclusive reliance on state
         law.” “Neither the plaintiff’s anticipation of a federal defense nor the
         defendant’s assertion of a federal defense is sufficient to make the case arise
         under federal law.” 15

“The doctrine of ‘complete preemption,’ however, is ‘a corollary or an exception to the

well pleaded complaint rule,’ under which ‘a state law cause of action may be removed to

federal court on the theory that federal preemption makes the state law claim necessarily

federal in character.’” 16 The complete preemption exception is rare, however, as “only a

few federal statutes [] so pervasively regulate their respective areas that they have complete

preemptive force.” 17




14
   Firstenberg v. City of Santa Fe, 696 F.3d 1018, 1023 (10th Cir. 2012) (quoting
Nicodemus ex rel. Warren D. Nicodemus Living Trust dated Aug. 5, 1999 v. Union Pac.
Corp. (Nicodemus II), 440 F.3d 1227, 1232 (10th Cir. 2006)).
15
  Id. (citations omitted) (quoting Nicodemus II, 440 F.3d at 1232; Turgeau v. Admin. Rev.
Bd., 446 F.3d 1052, 1060 (10th Cir. 2006)).
16
  Salzer v. SSM Health Care of Okla. Inc., 762 F.3d 1130, 1134 (10th Cir. 2014) (quoting
Turgeau, 446 F.3d at 1061).
17
     Id. (quoting Hansen v. Harper Excavating, Inc., 641 F.3d 1216, 1221 (10th Cir. 2011)).

                                                4
            Case 5:19-cv-01121-PRW Document 17 Filed 01/07/21 Page 5 of 9




                                            Analysis

          Plaintiff Motion (Dkt. 6) argues that the well-pleaded complaint rule mandates

remand because her Petition (Dkt. 1-1) does not raise a substantial federal issue but only

includes claims—fraud, deceit, nondisclosure, and concealment—derived from Oklahoma

law. 18 Along these lines, she argues that she derives neither her standing nor the substantive

basis for her claims from the Medicare Act, nor are her claims inextricably intertwined

with a claim for Medicare or MA benefits. 19 Plaintiff also argues that, “even if [her] claims

had ‘arisen under’ the Medicare Act, . . . the Court would still lack jurisdiction” because

the Secretary of Health and Human Services has sole jurisdiction over such claims. 20

Lastly, Plaintiff argues that 42 U.S.C. § 1395W-26(b)(3) does not completely preempt her

state law claims, 21 and in any event, complete preemption is an affirmative defense that

cannot serve as the basis for federal question jurisdiction. 22

          Defendants Response (Dkt. 8) counters that, while Plaintiff has “couched” her

allegations in terms of state-law causes of action, the claims are actually federal claims

arising under the Medicare Act. 23 Defendants argue that Plaintiff is really “attack[ing] the

sufficiency of the marketing materials and in-person presentation—which were created and


18
   See Pl.’s Mot. to Remand (Dkt. 6) at 7–8, 17–20. For citing purposes, the Court
references the ECF page numbers appearing at the top of the document, rather than the
page numbers appearing at the bottom.
19
     Id. at 17.
20
     Id. at 20–21.
21
     Id. at 7, 22.
22
     Id. at 22 (citing Caterpillar Inc. v. Williams, 482 U.S. 386, 393 (1987)).
23
     Defs.’ Resp. to Pl.’s Mot. to Remand (Dkt. 8) at 2.

                                                5
            Case 5:19-cv-01121-PRW Document 17 Filed 01/07/21 Page 6 of 9




approved pursuant to federal law and statute” 24—which therefore “implicates disputed and

substantial federal questions” arising under the Medicare Act. 25 Defendants point out that

the Medicare Modernization Act (“MMA of 2003”) directs the Centers for Medicare and

Medicaid Services (CMS) to regulate marketing material and that CMS has “created a

detailed framework for approval of advertisements and other marketing material.” 26 Thus,

Defendants contend that states do not have the authority to regulate marketing of Medicare

plans and that a challenge to those materials must arise under federal law. 27 Although the

term “preemption” is occasionally found throughout Defendants’ Response (Dkt. 8), 28

Defendants do not seem to rely on complete preemption as a basis for federal question

jurisdiction. 29




24
   Id. at 7; see also id. at 2 (“Plaintiff alleges the sales presentation was deficient because
neither Humana nor Salinas: (1) told Plaintiff was a Medicare Advantage Plan was or how
it would replace Medicare; (2) told Plaintiff he was taking action to disrupt her Medicare
coverage; (3) gave her advice on how to preserve her Medicare coverage; (4) disclosed
anything that was happening; and, (5) disclosed how the supplemental plan would work.
Plaintiff alleges Defendants knew their marketing materials and strategies were
misleading.” (citing Pl.’s Pet. (Dkt. 1-1) ¶¶ 6, 8, at 2–4)).
25
     Id. at 1.
26
     Id. at 5 (citing 42 U.S.C. § 1395w-101(b)(1)(B)(vi); 42 C.F.R. § 423.50).
27
     See id. at 5–6.
28
   See, e.g., id. at 2 (“When determining whether federal law preempts state law, a
plaintiff’s characterization of a claim is not conclusive.”); id. at 5 (“Federal law and
regulations completely displace any state laws regarding the marketing or promotion of
Humana’s plan.” (citing Clay v. Permanente Med. Grp., Inc., 540 F. Supp. 2d 1101, 1108–
10 (N.D. Cal. 2007); 73 Fed. Reg. 28556, 28582 (May 16, 2008)).
29
  See id. at 3–4 (“Contrary to Plaintiff’s statement, ‘complete preemption’ is not the only
basis for federal jurisdiction. . . . Simply, a state law claim may ‘arise under’ the Medicare
Act, regardless of whether there is complete preemption . . . .”).

                                              6
           Case 5:19-cv-01121-PRW Document 17 Filed 01/07/21 Page 7 of 9




          In her Reply (Dkt. 12), Plaintiff claims that she is not challenging Mr. Salinas’s

presentation, nor Humana’s marketing materials, but rather a “lie told by Mr. Salinas” that

induced her signature for enrollment without her consent. 30 Plaintiff argues, “Nothing

indicates that Mr. Salinas’ oral misrepresentation was made in conjunction with CMS-

approved materials such as ‘marketing materials.’” 31 Plaintiff even characterizes Mr.

Salinas’s misrepresentation as an “ad hoc” communication that is specifically excluded

from the definition of “marketing materials” that appears in 42 C.F.R. § 422.2260. 32

          Based on the briefing, the sole issue before the Court is whether Plaintiff’s Petition

(Dkt. 1-1) asserts a claim arising under federal law—specifically, the Medicare Act. Upon

consideration of the facts and the parties’ arguments, the Court finds that Defendants have

failed to carry their burden in establishing federal question jurisdiction and that this case

should be remanded.

          First, the face of Plaintiff’s Petition (Dkt. 1-1) makes no mention of a federal cause

of action, nor does it explicitly ask the court to resolve any federal law issue. It also

disclaims recovery of any benefits that would require the Court to interpret either Medicare

coverage or the MA plan.




30
     Pl.’s Reply to Defs.’ Resp. to Pl.’s Mot. to Remand (Dkt. 12) at 1.
31
     Id. at 7–8.
32
  Id. at 7 (“Marketing materials exclude ad hoc enrollee communications materials,
meaning informational materials that— . . . (iii) Do not include information about the plan’s
benefit structure.” (quoting 42 C.F.R. § 422.2260(6))).

                                                7
        Case 5:19-cv-01121-PRW Document 17 Filed 01/07/21 Page 8 of 9




       Second, Plaintiff’s right to relief does not necessarily depend upon resolution of a

substantial question of federal law. Although an allegation that CMS-regulated marketing

materials are misleading might involve a substantial question of federal law, this case does

not involve a consenting enrollee who, after enrollment, has challenged the marketing

materials. This case is thus distinguishable from cases like Clay v. Permanent Medical

Group, Inc., 540 F. Supp. 2d 1101 (N.D. Cal. 2007), and Uhm v. Humana, Inc., 620 F.3d

1134 (9th Cir. 2010), which involved consenting enrollees directly challenging the

marketing materials. 33 Here, Plaintiff is challenging the allegedly tortious actions that led

to a purportedly fraudulent enrollment. Furthermore, resolution of this dispute does not

depend on the law and regulations derived from the Medicare Act. In Haaland v.

Presbyterian Health Plan, Inc., 292 F. Supp. 3d 1222 (D.N.M. 2018), the district judge

granted summary judgment and held that § 1395w-26(b)(3) did preempt state claims for

wrongful and tortious denial of benefits and wrongful death because, in order to resolve


33
  The plaintiffs in the Uhm case challenged the marketing materials as fraudulent after
enrolling in a Humana Medicare Part D plan. Uhm, 620 F.3d at 1139. The Ninth Circuit
held that fraud and inducement-by-fraud claims were preempted, because if the state court
were to determine that the materials were misrepresentations, then they would be “directly
undermin[ing] CMS’s prior determination that those materials were not misleading.” Id. at
1157. The Ninth Circuit went on to explain that “there are other tort or State contract law,
or consumer protection-based claims that would be entirely independent of the issue of
whether services are required under M+C provisions.” Id. at 1155 (quoting 65 Fed. Reg.
40170, 40261 (June 29, 2000)).
The plaintiffs in the Clay case were challenging the adequacy under state law of the
marketing material’s disclosures about an arbitration agreement after their decedent had
enrolled in a MA plan with Kaiser. Clay, 540 F. Supp. 2d at 1104, 1108. The district court
held that the Medicare Act preempted state law governing disclosures about arbitration,
found that all plaintiffs were bound by the arbitration provisions in the MA plan, and
granted the defendants’ motion to compel arbitration.

                                              8
         Case 5:19-cv-01121-PRW Document 17 Filed 01/07/21 Page 9 of 9




the denial-of-coverage dispute, the court would be required to evaluate the laws and

regulations of the Medicare Act. 34 That comes as no surprise, given that a challenge to the

timeliness, procedures, and administration of coverage hinges on the authority derived

from the Medicare Act. 35 No such challenge exists in this case. Plaintiff does not assert

claims over coverage, denial of coverage, benefits, or procedures. Plaintiff instead asserts

that state law torts were committed when she was fraudulently enrolled into Defendants’

MA plan without her consent.

       Defendants have accordingly failed to meet their burden of showing that subject

matter jurisdiction exists.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion to Remand (Dkt. 6) is

GRANTED. Accordingly, the Court REMANDS this case to the District Court of

Oklahoma County, State of Oklahoma.

       IT IS SO ORDERED thia 7th day of January, 2021.




34
  292 F. Supp. 3d at 1223, 1231 (D.N.M. 2018) (plaintiffs were enrollees challenging
coverage).
35
  Alston v. United Healthcare Servs., Inc., 291 F. Supp. 3d 1170 (D. Mont. 2018) (holding
that the state law claims do not survive preemption because the Medicare Act governs the
denial of coverage); N.Y. City Health & Hosps. Corp. v. WellCare of N.Y., Inc., 769 F.
Supp. 2d 250 (S.D.N.Y. 2011) (denying remand because the “case implicates the complex
reimbursement schemes created by Medicare law,” and will “affect the hundreds of MA
Organizations that have contracted with CMS”).

                                             9
